SEITZ, Chief Judge,
dissenting in part:
. , 1 fully a^ee Wlth the ma^ority that the dlstnct court correctly found the defendant liable under Tltle VI1 and that an award of back Pa^ was an appropriate remedy. I dissent from Part 111 of the °Pinion> how' ever- because 1 do not a^ee that unemployment compensation may never be deducted ^rom a back Pay award under VII*
One of the purposes of a back pay award is to deter future discrimination. Albemarle Paper Co. v. Moody, 422 U.S. 405, 417-18, 95 S.Ct. 2362, 2371-2372, 45 L.Ed.2d 280 (1975). A second purpose is to place the victim of discrimination in the same position as if the discrimination had not occurred. Id. at 418-20, 95 S.Ct. at 2372-*862373. Thus, Congress has determined that the economic sanction contained in a make-whole remedy is a sufficient deterrent to future discrimination. “[B]ack pay is not a penalty imposed as a sanction for moral turpitude; it is compensation for the tangible economic loss resulting from an unlawful employment practice.” Robinson v. Lorillard Corp., 444 F.2d 791, 804 (4th Cir. 1971), cert. dismissed, 404 U.S. 1006, 92 S.Ct. 573, 30 L.Ed.2d 665 (1971). Since the plaintiff is only entitled to reimbursement for her economic loss, and the back pay award has no punitive character, the collateral source rule does not apply and does not compel the partial double recovery here. See Restatement (Second) of Torts §§ 901, 920A and comment b (1977) (theory of tort damages generally and collateral source rule in particular includes punitive aspect).
The plaintiff’s “tangible economic loss” has already been partially offset by her unemployment benefits. In my view the deterrent purpose of Title VII does not require that the victim of discrimination be compensated again for that portion of the economic loss already offset. As Judge Oakes noted, writing for the Second Circuit on this same issue, “we are not in the business of redistributing the wealth beyond the goal of making the victim of discrimination whole.” EEOC v. Enterprise Association Steamfitters Local 638, 542 F.2d 579, 592 (2 Cir.1976), cert. denied, 430 U.S. 911, 97 S.Ct. 1186, 51 L.Ed.2d 588 (1977). The majority holds that deducting unemployment benefits gives a windfall to the employer because it reduces the damages which he would otherwise have to pay. However, by providing only a make-whole remedy Congress has made the windfall issue irrelevant. The remedy is measured by the amount needed to make the plaintiff whole, and only if the employer paid less than that amount would there be a windfall. There is no suggestion that plaintiff has not been made whole by the district court’s order.
Prior case law under both Title VII and the NLRA does not compel a rule that unemployment benefits may never be deducted from an award of back pay. All that the Supreme Court held in Gullett Gin was that it was within the NLRB’s discretion not to deduct unemployment benefits from an award of back pay. 340 U.S. at 364, 71 S.Ct. at 339-340. Since Title VII was modeled on the NLRA, presumably deductions are similarly discretionary under that statute as well. The majority further notes that discretion under the NLRA is broad enough to permit the NLRB to deduct interim earnings from back pay awards although the statute is silent on deductions. Relying again on the similarity between Title VII and the NLRA, I cannot agree with the majority that the absence of specific language in Title VII authorizing deduction of unemployment benefits from back pay awards means that such a deduction is impermissible. As Senator Harrison Williams commented, “the provisions of this subsection are intended to give the courts wide discretion exercising their equitable powers to fashion the most complete relief possible.” 118 Cong.Rec. 7168 (1972).
My disagreement with the majority is not over the purposes of Title VII, but with how those purposes — deterrence of further discrimination and making victims whole— are to be effectuated. I believe that Congress has determined that compelling an employer to make victims of discrimination whole will deter the employer from future similar acts. The employer cannot be compelled to pay more damages than this, however much greater the deterrent effect of such a payment might be.
Some additional deterrent is contained in the unemployment insurance statutes of Pennsylvania, New Jersey and Delaware. These statutes have provisions which increase the employer’s contributions to the fund based on benefits paid to his employees in a previous year. The decision to discharge an employee is not free of economic cost. We may not go beyond this deterrent and that of a make-whole back pay award, however, without leaving the provisions of Title VII and actively redistributing wealth. My unease at this result is not mitigated by the Pennsylvania re-coupment statute, 43 Pa.Stat.Ann. *87§ 874(b)(3) (Purdon Supp.1982). While this statute may prevent the victim from enjoying a partial double recovery, under the majority’s rule the employer is still left in the position of paying more than a make-whole sum. In addition, similar statutes are not in effect elsewhere in this circuit,
Finally, I agree with the majority that it would be desirable to fashion a rule which would minimize conflict among the district courts as to whether unemployment benefits should be deducted. The rule which ! propose would provide that uniformity. A district court reading Title VII as I do would have to deduct unemployment benefits from a back pay award, except in rare circumstances which I cannot readily envi-T , .... .,. , . sion. I do not believe that such circumstances exist in this case. I would therefore affirm the judgment of the district cour£